Broyles, C. J.
The motion for a new trial contains only the usual general grounds; the evidence for the defendant in error, while not in all respects satisfactory, authorized the verdict, and, the finding of the *474jury having been approved by the trial judge, this court is without authority to interfere.
Decided July 14, 192Ó.
Foreclosure of lien; from Wilkes superior court — Judge Walker. April 12, 1920.
Colley & Colley, for plaintiff in error.
C. E. Sutton, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.